Title: To Thomas Jefferson from Samuel Huntington, 18 October 1779
From: Huntington, Samuel
To: Jefferson, Thomas



Sir
Philada Octr 18th 1779

In answer to your letter of the 25th. Septr last I have the honour of inclosing you an Act of Congress of this day.
The board of War to whom your letter was referr’d apprehend great inconvenience from removing or separating the Convention troops and damage to the public in supplying them with wheat flour in the manner pointed out in your letter. As indian Flour is equally wholesome they must be contented with that unless the Commander in chief of the British Forces will supply them with Wheat flour in the Manner prescrib’d by Congress.
I am Sir your Obedient hble Servant,

S. H. President

